Roe, C. J. This cause coming on to be heard on the motion of Respondent to dismiss, said motion having been previously held in abeyance pending submission to the Court of the contract which gave rise to this cause of action, it appearing to the Court that due notice has been given, and the Court being fully advised in the premises; The Court hereby finds: 1. That Rule 14 of the Rules of the Court of Claims of the State of Illinois states that departmental reports issued by State departments or agencies are considered prima facie evidence of the facts set forth therein. 2. That the departmental report issued by the Illinois Office of the Secretary of State, Research Department, a State department or agency, attached hereto and made a part hereof, establishes that this claim is in excess of the contract between the Claimant and the Illinois Secretary of State Research Department. 3. That this departmental report is prima facie evidence of the facts set forth therein. 4. That the Claimant has filed no response to the motion to dismiss. It is hereby ordered that this claim be, and hereby is denied.